Exhibit 10.28

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 11th
day of December, 2008 by and between Telos Corporation, a Maryland corporation,
for itself and its subsidiary companies, divisions, affiliates and operating
entities (the “Company”) and Robert J. Marino (the “Executive”).

WITNESSETH THAT:

WHEREAS, the Company and the Executive desire to enter into this Agreement
pertaining to the employment of the Executive by the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Executive and the Company hereby agree as follows:

1. Performance of Services. The Executive’s employment with the Company shall be
subject to the following:

 

(a) Subject to the terms of this Agreement, the Company hereby agrees to employ
the Executive as its Executive Vice President, Special Projects during the
Agreement Term (as defined below).

 

(b) During the Agreement Term, the Executive shall devote full time (reasonable
sick leave and vacations excepted) and best efforts, energies and talents to
serving the Company.

 

(c) The Executive agrees to perform his duties faithfully and efficiently
subject to the direction of the Company. The Executive will have such authority,
power, responsibilities and duties as are inherent in such position and
necessary to carry out such responsibilities and the duties required hereunder.

 

(d) Notwithstanding the foregoing, during the Agreement Term, the Executive may
devote reasonable time to activities other than those required under this
Agreement, including activities involving professional, charitable, educational,
religious and similar types of organizations, speaking engagements, membership
on the boards of directors of other profit or not-for-profit organizations, and
similar activities, to the extent that such other activities do not, in the
judgment of the Company, inhibit or prohibit the performance of the Executive’s
duties under this Agreement or conflict in any material way with the Company’s
business.

 

(e) The Executive shall not be required to perform services under this Agreement
during any period in which determined as Disabled (as defined below).

 

(f) The “Agreement Term” shall be the period beginning on December 11, 2008, for
a one year period, and thereafter automatically renewing for consecutive one
year periods unless terminated in accordance with the provisions hereof.

 

- 1 -



--------------------------------------------------------------------------------

2. Compensation and Benefits. While the Executive is employed by the Company
pursuant to this Agreement, the Company shall compensate him for his services as
follows:

 

(a) Base Salary. During the Agreement Term the Executive shall receive an annual
base salary of no less than $236,178 (the “Salary”), payable in accordance with
the Company’s payroll cycle.

 

(b) Annual Bonus. The Company shall provide to the Executive an annual bonus
opportunity, based upon the Company’s annual bonus plan, and performance
achievements of the Company and of the Executive. Any annual bonus for the
Executive in each fiscal year shall be determined by the Management Development
and Compensation Committee, subject to approval by the Board of Directors, and
shall be based upon the annual bonus plan actual performance achieved by the
Company and by the Executive in such fiscal year as compared with the
planned/expected performance of the Company and the Executive for such fiscal
year. Any such annual bonus shall be paid to the Executive as soon as
practicable following its approval.

 

(c) Stock Options and Restricted Stock Grants. The Executive shall be eligible
for additional stock options and restricted stock grants under any of the
Company’s stock option and restricted stock plans in an amount determined by the
Management Development and Compensation Committee, subject to approval by the
Board of Directors, and which is commensurate with the level of option awards
and stock grants made to other senior Executives of the Company. Such options
and/or grants shall be subject to the terms and conditions of the applicable
standard stock option and restricted stock plans and agreements adopted by the
Company.

 

(d) Expense Reimbursement. While the Agreement is in effect, the Company will
reimburse the Executive for all reasonable and necessary expenses incurred by
the Executive in connection with the performance of his duties for the Company.
Such reimbursement is subject to the submission to the Company by the Executive
of appropriate documentation and/or vouchers, and will be made in accordance
with the customary procedures of the Company for expense reimbursement, as may
from time to time be established.

 

(e) Vacation. While the Agreement is in effect, in each fiscal year of the
Company, the Executive shall be entitled to 6 weeks paid vacation time, which
vacation shall be cumulative from year to year until corporate maximum occurs.

 

(f) Other Benefits. The Executive shall be eligible to participate in any and
all plans maintained by the Company to provide benefits for its salaried senior
Executives, and, including, without limitation, any pension, profit sharing or
other retirement plan, any life, accident, disability, medical, hospital or
similar group insurance program and any other benefit plan, subject to the
normal terms and conditions of such plans.

3. Termination. The Executive’s employment with the Company pursuant to this
Agreement may terminate under the following circumstances.

 

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

- 2 -



--------------------------------------------------------------------------------

(b) Disability. If the Executive becomes Disabled, the Company may terminate
Executive’s employment. For purposes of this Agreement, the Executive shall be
deemed to be “Disabled” if (i) eligible for disability benefits under the
Company’s long-term disability plan, or (ii) has a physical or mental disability
which renders Executive incapable, after reasonable accommodation, of performing
substantially all of Executive’s duties hereunder for a period of 180 days
(which need not be consecutive) in any 12-month period. In the event of a
dispute as to whether the Executive is Disabled, the Company may, at its
expense, refer Executive to a licensed practicing physician of the Company’s
choice and the Executive agrees to submit to such tests and examination as such
physician shall deem customary and appropriate.

 

(c) Cause. The Company may terminate the Executive’s employment hereunder
immediately and at any time for Cause by written notice to the Executive
detailing the basis for the Cause termination. For purposes of this Agreement,
“Cause” means (i) gross negligence or willful and continued failure by the
Executive to substantially perform his duties as an Executive of the Company
(other than any such failure resulting from incapacity due to physical or mental
illness); (ii) Executive’s dishonesty, fraudulent misrepresentation, willful
misconduct, malfeasance, violation of fiduciary duty relating to the business of
the Corporation; or (iii) conviction of a felony.

 

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder immediately and at any time without Cause by written notice to the
Executive.

 

(e) Termination of Executive. The Executive may terminate his employment
hereunder at any time for any reason by giving the Company prior written notice
not less than 30 days prior to such termination.

 

(f) Mutual Agreement. This Agreement may be terminated at any time by mutual
written agreement of the parties.

 

(g) Date of Termination. “Date of Termination” means the last day that the
Executive is employed by the Company under the terms of this Agreement, provided
that Executive’s employment is terminated in accordance with one of the
foregoing provisions.

 

(h) Change in Control means an occasion upon which (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Securities Exchange Act) other
than a Director or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation controlled by the Company, acquires (either
directly and/or through becoming the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act)), directly or indirectly, securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities (or has acquired securities representing
50% or more of the combined voting power of the Company’s then outstanding
securities during the 12-month period ending on the date of the most recent
acquisition of Company securities by such person); or (ii) during any period of
twelve (12) consecutive months (not including any period prior to the adoption
of this Agreement), individuals who at the beginning of such period constitute
the Board and any new Director (other than a Director designated by a person who
has entered into

 

- 3 -



--------------------------------------------------------------------------------

an agreement with the Company to effect a transaction described in clauses
(i) or (iii) of this Paragraph) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the Directors then still in office who either were Directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) any of (a) the Company consummates a merger, consolidation,
reorganization, recapitalization or statutory share exchange (a “Business
Combination”), other than a Business Combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power and at least 50% of the combined total fair market value of the
securities of the Company or such surviving entity outstanding immediately after
such Business Combination, (b) the Company’s shareholders approve a plan of
complete liquidation of the Company, or (c) the Company completes the sale or
other disposition of all or substantially all of its assets in one or a series
of transactions.

4. Rights Upon Termination. The Executive’s right to payments and benefits under
this Agreement for periods after his Date of Termination shall be determined in
accordance with the following:

 

(a) If the Executive’s Date of Termination occurs for Cause, or if the Executive
terminates the Agreement in accordance with paragraph 3(e) above, the Company
shall pay to the Executive:

 

  (i) A lump-sum payment equivalent to the remaining unpaid portion of the
Executive’s Salary for the period ending on the Date of Termination.

 

  (ii) A lump-sum payment for all accrued and unused vacation days.

 

  (iii) Any other payments or benefits to be provided to the Executive by the
Company pursuant to any Executive benefit plans or arrangements adopted by the
Company, to the extent such payments and benefits are earned and vested as of
the Date of Termination, or are required by law to be offered for periods
following the Executive’s Date of Termination. In addition, any bonus which has
been earned by Executive and approved by the appropriate corporate authorities
but which remains unpaid as of the date of Executive’s termination of
employment, shall be paid to Executive at such time and in such manner as if
Executive had continued to be employed by the Company.

 

(b) If the Company terminates the Executive without Cause, or due to Disability,
or due to death, or after a Change in Control the Executive incurs a termination
of employment, voluntary or involuntary, for any reason, then in addition to the
amounts payable under the preceding paragraphs, the Executive shall be entitled
to:

 

  (i) Payments over a 3-month period of an amount equal to the amount of monthly
salary which the Executive was being paid as of the date of the Executive’s

 

- 4 -



--------------------------------------------------------------------------------

termination of employment. Such payments will commence as of the month following
the date that the Executive incurs a separation from service, as such term is
defined in the context of Section 409A of the Code. Such payments will continue
over the 3-month period in accordance with the Company’s normal payroll cycle.
In the event that the Executive dies prior to the completion of the 3-month
payment cycle, any amounts remaining unpaid as of the date of Executive’s death
will be paid to Executive’s estate until the completion of the 3-month payment
cycle. In the event that Executive’s employment with the Company is terminated
due to Executive’s death, all payments to be made in connection with the 3-month
payment cycle will be paid to Executive’s estate.

 

  (ii) Immediate vesting of the unvested portion of any outstanding stock option
and any outstanding share of restricted stock, notwithstanding any contrary
terms in any restricted stock agreement applicable to Executive.

 

  (iii) Continued coverage under the medical, dental, short and long-term
disability, life, and other similar non-retirement benefit programs for the
18-month period listed above, as if Executive was still employed by the Company.
If pursuant to the terms and conditions of such benefit programs, such continued
coverage cannot be provided, Executive shall be entitled to payment of the cash
equivalent of such benefits as if the Executive was still a plan participant.
Notwithstanding the above, during the above-referenced 18-month period, the
Company will also pay to Executive (or to Executive’s estate, as the case may
be), a periodic amount representing the cash equivalent of the employer matching
contribution, as if the Executive was still a plan participant, that would
otherwise have been contributed on Executive’s behalf to the IRC Section 401(k)
program maintained by the Company with respect to such 18-month period under the
following assumptions:

(a) Executive would have made a voluntary salary reduction contribution to the
IRC Section 401(k) program with respect to the 3-month payments based upon the
salary reduction election in effect on behalf of the Executive as of the date of
Executive’s termination of employment.

(b) No additional “constructive matching” payments will be made under this
provision in respect of a calendar year once the combination of the actual
matching contributions made on behalf of Executive to the IRC Section 401(k)
program for such calendar year plus the “constructive matching” payments made to
Executive pursuant to this provision for such calendar equal the maximum amount
of matching contributions that could have allocated to Executive’s account under
the terms of the IRC Section 401(k) program with respect to such calendar year.

(c) The “constructive matching” payments will be made at such times as the
Company remits the actual matching contributions to the IRC Section 401(k)
program.

 

- 5 -



--------------------------------------------------------------------------------

(c) The undertakings of the Company in connection with paragraphs b(i), b(ii)
and b(iii), above, are contingent upon Executive’s compliance with the
non-compete, confidentiality, and non-solicitation provisions of Sections 5, 6
and 7. Should the Company determine that the Executive has committed an
infraction of any component of Section 5, Section 6 or Section 7, the Company
shall notify the Executive of its determination and provide the Executive with
10 business days to cure the infraction or present convincing evidence that no
infraction has occurred. Should the infraction not be subject to cure, or should
Executive otherwise fail to cure such infraction within 5 business days of such
notice, then the Company may discontinue the payment referenced in paragraph
b(i) and the continuation of benefits referenced in paragraph b(iii) and any
otherwise unexercised stock option will be forfeited.

 

(d) To the extent required by Section 409A of the Code, if the Executive
separates from service with the Company for any reason other than death and the
Executive constitutes a “specified employee” as defined in Section 409A(2)(B)(i)
of the Code at the time of separation from service, then payment to the
Executive of any amounts pursuant to Section b(i) and payment of any cash
amounts pursuant to Section b(iii) shall not commence until a date that is six
months following the date of the Executive’s separation from service with the
Company. Upon the date which is six months following the date of Executive’s
separation from service, all previously accrued monthly amounts shall be payable
in a lump sum and future amounts will continue to be paid pursuant to the
remaining term of the 3-month payment cycle. The above-referenced six month
delay in payment shall only apply to the extent required by Section 409A of the
Code, such that such delay shall not apply to payments made in connection with
an involuntary termination of employment provided such payments fall within the
dollar threshold described in Treas. Reg. § 1.409A-1(b)(9)(iii).

5. Non-Competition. During the Agreement Term and for a period of 12 months
subsequent to the date of termination, the Executive shall not, without the
prior written consent of the Company, directly or indirectly, (i) own or acquire
in any manner any interest (other than the ownership solely for investment
purposes of not more than five percent of the shares of any corporation, the
shares of which are publicly and regularly traded on a national securities
exchange or in the over-the-counter market) in any person, firm, partnership,
company, association or other entity that competes with the Company in the
business of enterprise security and integration solutions and services to
customers in the United States government and industry (the “Business”), (ii) be
employed by, or serve as an Executive, agent, officer, director of, any person,
firm, partnership, corporation or provider of services competitive with the
Business of the Company, or (iii) provide financial, technical, marketing or
other assistance or act as a representative, broker, director, officer,
Executive, advisor, consultant or agent of any person or entity that is
competitive with the Business of the Company.

6. Confidentiality. The Executive promises that he will receive, develop and
hold Confidential Information (as defined below) in strict confidence and will
not use or disclose Confidential Information, or make copies of any documents
containing Confidential Information, except in furtherance of the Business of
the Company, unless the Company provides prior written consent. The Executive
further agrees to use reasonable efforts to safeguard the Confidential
Information and protect it from disclosure, misuse, loss or theft. The foregoing

 

- 6 -



--------------------------------------------------------------------------------

promises of confidentiality shall not apply if and to the extent that the
Executive is ordered by a court or other governmental agency to disclose
Confidential Information, provided the Executive has given the Company prompt
written notice of the order or subpoena and provides all reasonable cooperation
necessary to limit such disclosure and to protect the confidentiality of any
Confidential Information so disclosed. “Confidential Information” means all
nonpublic information (whether or not specifically labeled or identified as
confidential), that has been or is disclosed to, developed or learned by the
Executive as a result of employment with the Company and that relates to the
business, finances, products, services, customers, research or development of
the Company or third parties with whom the Company does business or from whom
the Company receives information. The definition of Confidential Information
includes, but is not limited to, the following: access codes, security devices
and naming conventions used in software and hardware systems; databases of
information; other proprietary software; proprietary specifications for hardware
and software platforms, the identity and transactions with customers, clients
and suppliers; marketing product and service plans, objectives and strategies;
tactical objectives, approaches, and competitive advantages; internal financial
information; specialized marketing programs related to products and services
offered or under development by the Company (or any parent or affiliate of the
Company); data and reports related to marketing programs; proprietary systems
and operations manuals; proprietary training manuals; proprietary technical and
scientific know-how, data and strategies; the Company’s information gathering
processes and compilations of information; and information disclosed to the
Company by its business partners, licensees, customers and clients in reliance
on promises that its confidentiality will be preserved.

7. Non-Solicitation.

 

(a) The Executive recognizes that the Company incurs significant expense in
training Executives to provide services in accordance with the Company’s
Business and that the Company will disclose Confidential Information to each
such Executive. The Executive promises that, during the Agreement Term and for a
period of 12 months after expiration of the Agreement Term, the Executive will
not, without the prior written consent of the Company, knowingly hire, directly
or indirectly, any person then employed by the Company, or knowingly solicit,
directly or indirectly, such a person either to terminate or diminish employment
with the Company, or to work for any other person or entity, whether or not a
competitor, and the Executive shall not approach any such Executive for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.

 

(b) The Executive also acknowledges that the Company incurs significant expense
in developing business partners, licensees, customers and clients. The Executive
promises that, during the Agreement Term and for a period of 12 months after the
Agreement Term ends, the Executive will not, without the prior written consent
of the Company, knowingly directly or indirectly, solicit any customer, business
partner, licensee or client of the Company to terminate or diminish its business
relationship with the Company or to purchase any product or service that is or
may be used as a substitute for any product or service of the Company, and the
Executive shall not knowingly approach any such customer, supplier, lessor or
lessee for such purpose or authorize or knowingly cooperate with the taking of
any such actions by any other individual or entity.

 

- 7 -



--------------------------------------------------------------------------------

8. Restrictions Reasonable. Executive agrees that the restrictions set forth in
sections 5 (Non-Competition), 6 (Confidentiality), and 7 (Non-Solicitation) are
reasonable, proper and necessitated by the legitimate business interests of the
Company, and do not constitute an unlawful or unreasonable restraint upon
Executive’s ability to earn a living. Executive acknowledges that it may be
impossible to asses the monetary damages occurred by Executive’s violation of
sections 6, 7 or 8 of this Agreement, that violations of those sections will be
material breaches of this Agreement and will cause irreparable injury to the
Company. Accordingly, Executive agrees that Company will be entitled, in
addition to all other rights and remedies which may be available, to an
injunction in joining and restraining Executive and any other involved party
from committing a violation of this Agreement, and Executive consents to the
issuance and entry of such injunction. In addition, Company will be entitled to
such damages as it can demonstrate that it sustained by reason of the violation
of this Agreement by the Executive and/or others. The parties agree that in the
event of any litigation to enforce or interpret this Agreement, the prevailing
party will be entitled to recover all costs, including reasonable attorney’s
fees, from the non-prevailing party. In the event Company enforces this section
through a Court Order, Executive agrees that the restriction on Executive
following termination of employment set forth in this Agreement shall remain in
effect for a period of one year from the date of the final Court Order enforcing
this Agreement.

9. Return of Materials. Upon the Executive’s Date of Termination, or at any time
upon the Company’s request, the Executive (or if deceased, the Executive’s
personal representative) shall promptly deliver to the Company without retaining
copies, all tangible things that are or contain Confidential Information. The
Executive or such personal representative shall also promptly deliver to the
Company all computer print-outs, books, software manuals and directions, floppy
disks and other such media for storing software and information, work papers,
files, customer lists, supplier lists, Executive lists, telephone and/or address
books, Rolodex or equivalent cards, memoranda, appointment books, calendars,
Executive manuals, sales aides, keys and other tangible things provided to the
Executive by the Company, or authored in whole or in part by the Executive
within the scope of his employment by the Company, even if they do not contain
Confidential Information; provided that the Executive shall not be required to
deliver personal files and personal information unrelated to the Company’s
business. At the time of such deliveries, the Executive shall disclose to the
Company any passwords or other knowledge required to access and use any of the
foregoing. The Executive acknowledges that he does not have, and will not
acquire, any ownership rights in such materials and things.

10. Nonalienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by the Executive’s creditors or
beneficiaries.

11. Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.

12. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return

 

- 8 -



--------------------------------------------------------------------------------

receipt requested, postage prepaid, or sent by facsimile or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

 

To the Company:    Telos Corporation    19886 Ashburn Road    Ashburn, VA 20147
   Attn.: General Counsel To the Executive:    Robert J. Marino    5910 SE
Oakmont Place    Stuart, FL 34997-8636

13. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

14. Waiver of Breach. No waiver of either party hereto of a breach of any
provision of this Agreement by the other party will operate or be construed as a
waiver of any subsequent breach by such other party. The failure of either party
to take any action by reason of such breach will not deprive such party of the
right to take action at any time while such breach continues.

15. Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the Executive and the
Company, shall have any rights under or interest in this Agreement or the
subject matter hereof.

16. Choice of Law and Forum Selection. This Agreement shall be governed by the
laws of the Commonwealth of Virginia as to its validity, interpretation and
enforcement. Should it be necessary for the Company to file suit, exclusive
jurisdiction will lie in the courts of the Commonwealth of Virginia.

17. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter hereof.

19. Acknowledgement by Executive. The Executive represents to the Company that
he is knowledgeable and sophisticated as to business matters, including the
subject matter of this Agreement, that he has read this Agreement and that he
understands its terms. The Executive acknowledges that, prior to assenting to
the terms of this Agreement; he has been given a reasonable time to review it,
to consult with counsel of his choice, and to negotiate at arm’s-length with the
Company as to the contents. The Executive and the Company agree that the
language used in this Agreement is the language chosen by the parties to express
their mutual intent, and that no rule of strict construction is to be applied
against either party hereto.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, as of the
date above first written.

 

EXECUTIVE      TELOS CORPORATION,      a Maryland corporation

/s/    Robert J. Marino

     By:  

/s/    John B. Wood

Robert J. Marino        John B. Wood Executive        Chief Executive Officer

 

- 10 -